                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LINDA ROSENTHAL,                               :
     Plaintiff                                 :
                                               :           No. 1:18-cv-01755
       v.                                      :
                                               :           (Judge Kane)
AMERICAN STATES INSURANCE                      :
COMPANY t/d/b/a SAFECO                         :
INSURANCE COMPANY,                             :
     Defendant                                 :

                                           ORDER

       AND NOW, on this 26th day of March 2019, upon consideration of Defendant American

States Insurance Company (“Defendant”)’s motion to dismiss Plaintiff Linda Rosenthal

(“Plaintiff”)’s complaint (Doc. No. 3), and in accordance with the Memorandum entered

concurrently with this Order, IT IS ORDERED THAT:

       1.     Defendant’s motion to dismiss (Doc. No. 3), is GRANTED; and

       2.     Count II of Plaintiff’s complaint (Doc. No. 1) is DISMISSED WITHOUT
              PREJUDICE to Plaintiff’s filing of an amended complaint, within thirty (30)
              days of the date of this Order, and in accordance with the Memorandum entered
              concurrently with this Order, that alleges sufficient facts from which a reasonable
              jury could plausibly conclude that Defendant’s actions in investigating and
              evaluating Plaintiff’s claims were unreasonable and that the Defendant knew of or
              recklessly disregarded its lack of a reasonable basis.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
